


110 HR 6590 IH: To amend the Immigration and Nationality Act to require

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6590
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to require
		  the country of origin of a nonimmigrant religious worker to extend reciprocal
		  immigration treatment to nationals of the United States.
	
	
		1.Requiring reciprocal
			 immigration treatmentSection
			 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding
			 at the end the following:
			
				(s)Beginning on October 1, 2009, a visa may
				not be issued to an alien seeking status as a nonimmigrant under section
				101(a)(15)(R) unless the Secretary of Homeland Security has determined that the
				country of the alien’s nationality extends reciprocal immigration treatment to
				nationals of the United States who are seeking nonimmigrant status in order to
				work in a religious vocation or occupation.
				.
		
